     3:20-cv-02991-MGL         Date Filed 08/19/20      Entry Number 1-1        Page 1 of 12




                                                                                                       ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
 STATE OF SOUTH CAROLINA                               IN THE COURT OF COMMON PLEAS
                                                            FIFTH JUDICIAL CIRCUIT
 COUNTY OF RICHLAND
                                                             C. A. No.: 2020-CP-40-
 Steven Gier,

                        Plaintiff,
                                                                       SUMMONS
                v.

 Modern Exterminating Company, Inc.,

                        Defendant.



       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is hereby served upon you, and to serve a copy of your Answer to the said

Complaint on the subscribers at their office, located at 440 Center Street, West Columbia, South

Carolina, 29169, within thirty (30) days after service thereof exclusive of the day of such service,

and if you fail to answer the Complaint within the time aforesaid, judgment by default will be

rendered against you for the relief demanded in the Complaint.

                                              DICKEY LAW GROUP, LLC


                                              By:    s/Joseph D. Dickey, Jr.
                                              Joseph D. Dickey, Jr. (Bar No. 100064)
                                              440 Center Street
                                              West Columbia, SC 29201
                                              Email: joseph@dickeylawsc.com
                                              Phone: (803) 380-5575
                                              Fax: (803) 380-5576

                                              Attorney for Plaintiff
West Columbia, South Carolina
July 7, 2020
    3:20-cv-02991-MGL           Date Filed 08/19/20      Entry Number 1-1         Page 2 of 12




                                                                                                         ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
 STATE OF SOUTH CAROLINA                                IN THE COURT OF COMMON PLEAS
                                                             FIFTH JUDICIAL CIRCUIT
 COUNTY OF RICHLAND
                                                              C. A. No.: 2020-CP-40
 Steven Gier,

                        Plaintiff,
                                                                      COMPLAINT
                 v.
                                                             (JURY TRIAL DEMANDED)
 Modern Exterminating Company, Inc.,

                        Defendant.


                Plaintiff Steven Gier (hereinafter “Gier” or “Plaintiff”) alleges the following in his

Complaint against the Defendant, Modern Exterminating Company, Inc. (hereinafter “Modern” or

“Defendant”).

                                PARTIES AND JURISDICTION

   1. Plaintiff is a thirty-four (34) year old citizen and resident of the State of South Carolina,

       County of Richland, and has remained so at all times relevant to the allegations of this

       Complaint.

   2. At all times relevant, the work performed by Plaintiff was directly essential to the

       business performed by Defendant Modern.

   3. Upon information and belief, Defendant Modern Exterminating Company, Inc.

       (hereinafter “Modern”), is a South Carolina corporation organized and existing pursuant

       to the laws of the State of South Carolina and authorized to transact business in the State

       of South Carolina.

   4. At all times relevant, Defendant Modern was an “employer” within the meaning of the

       FLSA, 29 USC § 203(d).



                                                  2
 3:20-cv-02991-MGL          Date Filed 08/19/20       Entry Number 1-1        Page 3 of 12




                                                                                                   ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
5. Defendant Modern continues to be an employer within the meaning of the FLSA.

6. At all times relevant, Defendant Modern was and continues to be an enterprise covered

   by the FLSA as denied under 29 USC §§ 203(r) and 203(s).

7. At all times relevant, Defendant Modern engaged in interstate commerce within the

   meaning of the FLSA 29 USC § 203(s).

                             JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over this matter and in personam jurisdiction

   over all Defendants based on 28 U.S.C. § 1331 and § 1367.

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), S.C. Code Ann. §15-7-30

   (2012, as amended), as well as the wrongful conduct at issue occurred within this judicial

   district.

                              FACTUAL ALLEGATIONS

10. Plaintiff repeats the preceding facts and allegations of his Complaint as if fully set forth

   verbatim and incorporates the same by reference.

11. Plaintiff formerly was employed by Modern Exterminating from 2015 to 2019.

12. Plaintiff began his career at Modern as the Pest Control Technician. In that position,

   Plaintiff earned an hourly wage of $15.00 per hour. In addition to his hourly rate, Plaintiff

   received a 10-15% commission of the sale of any product or service.

13. In or around 2017, Plaintiff took over the Pest Control Management position at Modern.

   In this new position, Plaintiff earned an annual salary of $47,000.00 plus 10-15%

   commission.




                                              3
 3:20-cv-02991-MGL         Date Filed 08/19/20       Entry Number 1-1        Page 4 of 12




                                                                                                 ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
14. In or around August 2019, Plaintiff was promoted to the Director of Technical Services.

   In that position, Plaintiff maintained his current salary of $47,000 plus 10-15%

   commission.

15. At all times, Plaintiff was told that he was performing his job well and that he would be

   getting a raise.

16. At Plaintiff’s annual review, Owner and President Glenn Matthews (hereinafter

   “Matthews”) promised Plaintiff that he would be promoted and would take care of him

   financially when the time came.

17. Plaintiff never was provided a job description or list of expectations and duties for the

   Director of Technical Services position.

18. In or around October 2019, Matthews told Plaintiff that he would be in charge of the

   ware house and take over all sales because other employees were having difficulty

   closing leads.

19. Subsequently, on or about November 11, 2019, Plaintiff met with Matthews and Modern

   Director of Business Development Jerry Henson and Human Resources Melanie

   Matthews. In the meeting, the group told Plaintiff that he was not living up to

   expectations.

20. Plaintiff questioned the two about specific actions that were not in line with their

   expectations, but he received no response. Matthews then told Plaintiff that he would lose

   his title and $11,000.00 in compensation beginning January 1, 2020.

21. Plaintiff told the group that the substantial pay decrease was unfair and again questioned

   the group’s basis for their accusations. At this point, Matthews became irate and told




                                              4
 3:20-cv-02991-MGL           Date Filed 08/19/20      Entry Number 1-1       Page 5 of 12




                                                                                                   ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
   Plaintiff that, “[he] won’t argue.” Matthews immediately offered Plaintiff a new job with

   an annual salary of $36,000.00 in business development.

22. Matthews told Plaintiff to, “take it or leave it” and that he would perform the same job

   duties as he had been previously, as well as to having to service the jobs that I sold.

23. On or about November 12, 2019, Henson texted Plaintiff for an impromptu meeting at

   8:30AM. Plaintiff informed Matthews and Henson that he did not agree to the new terms

   of the job. In response, Matthews told Plaintiff that he quit which Plaintiff adamantly

   stated that he did not.

24. Plaintiff requested Matthews provide him with a termination letter as he was not quitting

   his job.

25. Matthews remarked that the situation had become awkward and that Plaintiff can

   continue to sit and do nothing like he has been.

26. Around 9:54AM that same day, Matthews presented Plaintiff a different job description

   with an annual salary of $47,000 with no sales commission. Plaintiff remarked that he

   needed to think about the revised job offer.

27. Matthews became irate and told Plaintiff that he had enough. Matthews then balled up a

   fist while angrily advancing towards Plaintiff. In doing so, Matthews called Plaintiff, “a

   fucking bitch.”

28. At that time, Plaintiff was dismissed for the day and told that if he did not sign the new

   job offer that he would be terminated.

                         FOR A FIRST CAUSE OF ACTION
              (Retaliation in Violation of FLSA § 15(a)(3)) as to Modern)

29. Plaintiff repeats the preceding facts and allegations of his Complaint as if fully set forth

   verbatim and incorporates the same by reference.


                                              5
 3:20-cv-02991-MGL         Date Filed 08/19/20      Entry Number 1-1        Page 6 of 12




                                                                                                   ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
30. Defendant has violated the FLSA by subjecting Plaintiff to unlawful retaliation for his

   protected complaints of and opposition to Defendant’s above-outlined improper payroll

   and compensation practices, including the non-payment of earned wages to numerous

   employees.

31. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in violation

   of the FLSA, Plaintiff has suffered and continues to suffer monetary and/or economic

   damages, including, but not limited to, loss of past and future income, compensation and

   benefits for which he is entitled to an award of monetary damages and other relief.

32. As a direct and proximate result of Defendant’s unlawful retaliatory conduct in violation

   of the FLSA, Plaintiff has suffered, and continues to suffer, mental anguish and emotional

   distress, including, but not limited to, depression, humiliation, embarrassment, stress and

   anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering for

   which he is entitled to an award of monetary damages and other relief.

33. Defendant’s unlawful retaliatory conduct was intentional, done with malice and/or showed

   a deliberate, willful, wanton and reckless indifference to Plaintiff’s rights under the FLSA

   for which he is entitled to an award of punitive damages.

34. Defendant’s unlawful retaliatory conduct was not in good faith and was undertaken without

   reasonable grounds for believing that such conduct was not in violation of the FLSA for

   which Plaintiff is entitled to an award of liquidated damages.

                       FOR A SECOND CAUSE OF ACTION
             (Violation of FLSA, Unpaid Overtime Wages, as to Modern)

35. Plaintiff repeats the preceding facts and allegations of his Complaint as if fully set forth

   verbatim and incorporates the same by reference.

36. Plaintiff is an “employee” of Defendant Modern as defined by the FLSA, 29 U.S.C. §


                                             6
 3:20-cv-02991-MGL         Date Filed 08/19/20      Entry Number 1-1       Page 7 of 12




                                                                                                  ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
   203(e)(1), and is not exempt from the FLSA’s protections for any reason.

37. Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

   least 1.5 times the employee’s regular rate of pay, for all hours worked in excess of 40

   hours per week.

38. Defendant willfully engaged in a widespread pattern and practice of violating the FLSA by

   failing to compensate Plaintiff for all time worked prior to his regularly scheduled shifts

   and for work performed during unpaid meal breaks, thereby failing and refusing to pay him

   the overtime wage compensation required by law and in accordance with Sections 206 and

   207 of the FLSA.

39. Defendant required Plaintiff to perform several tasks off the clock, such as checking their

   work assignments, picking up pesticides from Defendant’s office, filling their vehicles with

   gas, responding to office emails, making and taking phone calls, selling and addressing

   issues while on vacation, driving to their first work assignment of the day, and other work.

   Defendant failed to compensate Plaintiff for any time worked before and/or after their

   scheduled shift in violation of the FLSA, 29 U.S.C. § 211(c).

40. Defendant further required Plaintiff to attend mandatory meetings, yet did not compensate

   him for attendance at these mandatory meetings in violation of the FLSA, 29 U.S.C. §

   211(c).

41. Defendant also engaged in a widespread pattern and practice of violating the FLSA by

   failing to compensate Plaintiff for all time worked during unpaid meal breaks.

42. Defendant does not maintain adequate staffing levels or provide dedicated relief workers

   to ensure Plaintiff was completely relieved from work related duties, such as taking calls

   on their cell phones from Defendant’s office and completing service jobs, during his entire



                                             7
 3:20-cv-02991-MGL         Date Filed 08/19/20        Entry Number 1-1      Page 8 of 12




                                                                                                   ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
   unpaid meal break.

43. Defendant does not maintain any policy or procedure requiring Plaintiff to track or report

   their interrupted meal breaks or allowing him to request wages for an interrupted meal

   break.

44. Defendant did not pay Plaintiff overtime, equal to at least 1.5 times the employee’s regular

   rate of pay, for all hours worked in excess of 40 hours in any given workweek.

45. As a result of Defendant’s violations of the FLSA, Plaintiff has suffered and will continue

   to suffer a loss of income and other damages.

46. Defendant did not make a good faith effort to comply with the FLSA with respect to the

   compensation of Plaintiff.

47. As a result of Defendant’s unlawful acts, it is liable to Plaintiff for actual damages,

   liquidated damages, and equitable relief pursuant to 29 U.S.C. §216(b), as well as

   reasonable attorneys’ fees, costs, and expenses.

                          FOR A THIRD CAUSE OF ACTION
                            (Unpaid Wages as to Modern)

48. Plaintiff repeats the preceding facts and allegations of his Complaint as if fully set forth

   verbatim and incorporates the same by reference.

49. At the time of Plaintiff’s termination, Defendant owed and continues to owe Plaintiff

   wages, including but not limited to sales commissions, PTO, bonuses and other

   compensation.

50. The owed compensation was earned and part of the ongoing employment relationship

   between the parties.

51. Defendant has knowingly, intentionally and willfully failed and refused to pay to Plaintiff

   the full and complete amount of compensation he earned.


                                             8
 3:20-cv-02991-MGL         Date Filed 08/19/20       Entry Number 1-1       Page 9 of 12




                                                                                                   ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
52. The actions complained of herein are subject to the South Carolina Wage Payment Act.

53. The failure to pay wages, including after notice, was a breach of contract and a violation

   of the South Carolina Wage Payment Act.

54. As a direct and proximate result of Defendant’s failure to pay wages, including but not

   limited to bonuses, commissions, and accrued paid time off due him in return for services

   to Defendant, Plaintiff has been damaged in an amount to be determined by a jury.

                         FOR A FOURTH CAUSE OF ACTION
                        (Promissory Estoppel as to all Defendants)

55. Plaintiff repeats the preceding facts and allegations of his Complaint as if fully set forth

   verbatim and incorporates the same by reference.

56. Defendant Modern, by and through Matthews, with apparent authority, made a clear,

   unambiguous promise to the Plaintiff of providing him a raise in compensation.

57. Plaintiff reasonably, and detrimentally, relied upon Matthews’ promise made as an agent

   with apparent authority of all the corporate Defendant.

58. In reliance of the Defendants' promise, Plaintiff did the following:

       a. Continued his employment with Defendant Modern;

       b. Forgo other employment opportunities;

       c. Made expenditures he otherwise would not have made; and

       d. Other activities that shall be proven at trial.

59. Defendants knew or should have known that Plaintiff would rely on Defendants’ promise

   of increased compensation.

60. When Plaintiff accepted a new position with increased job responsibilities, the Defendant

   reasonably could foresee that Plaintiff was relying on the promise.




                                              9
3:20-cv-02991-MGL          Date Filed 08/19/20       Entry Number 1-1         Page 10 of 12




                                                                                                      ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
61. When Defendant did not provide Plaintiff increased compensation, then decreased his

   compensation, and ultimately terminated Plaintiff’s employment, Plaintiff was damaged

   because he did not have additional employment or opportunities, was unable to provide for

   his family, and no longer had the financial opportunity that was promised to him.

62. Plaintiff sustained injuries in reliance of the Defendant’s promise. Plaintiff has lost monies,

   lost opportunities, costs and expenses; attorney’s fees, and prejudgment interest.

63. As a direct result of the above, Plaintiff has suffered damages in the form of lost monies

   and lost opportunities, and has suffered anxiety, inconvenience, embarrassment,

   humiliation, loss of professional standing, character and prejudgment interest.

           FOR A FIFTH AND ALTERNATIVE CAUSE OF ACTION
    (Wrongful Termination, Violation of Public Policy, as to Defendant Modern)

64. Plaintiff repeats the preceding facts and allegations of his Complaint as if fully set forth

   verbatim and incorporates the same by reference.

65. As an employee of Defendant, Plaintiff should have been notified in writing the wages and

   hours he would be working for Modern. See S.C. Code § 41-10-30.

66. In addition, Defendant should have provided Plaintiff notice of any deduction to his pay in

   writing. See S.C. Code § 41-10-40.

67. Upon wrongfully terminating Plaintiff, Defendant should have paid Plaintiff any and all

   wages due within forty-eight hours of the separation. See S.C. Code § 41-10-50.

68. The actions by Defendant violated South Carolina public policy as set forth in statutory

   language, including but not limited to, the South Carolina Wage Payment Act.

69. Modern’s wrongful termination of Plaintiff has directly and proximately caused him to

   suffer actual damages in the form of lost earnings, lost future earnings capacity, damage to

   professional reputation, lost job opportunities, job search expenses, and professional


                                              10
    3:20-cv-02991-MGL          Date Filed 08/19/20        Entry Number 1-1        Page 11 of 12




                                                                                                           ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
        stigma, lost employment benefits, and emotional distress. Accordingly, Plaintiff is entitled

        to recover in this action actual damages from Defendant Modern sufficient to compensate

        him for his economic and non-economic damages caused by Modern’s wrongful

        termination.

    70. Upon further information and belief, Modern’s wrongful termination of Plaintiff was

        intentional and in reckless disregard of his rights to be free from such termination.

    71. Therefore, Plaintiff is entitled to recover punitive damages against Modern, in an amount

        to be determined by the jury, sufficient to deter Modern and others from engaging in such

        unlawful actions in the future.


    WHEREFORE, Plaintiff seeks and prays for judgment against all Defendant for actual

damages, compensatory damages, punitive damages, pre-judgment interest, attorney’s fees and

costs, other expenses of litigation incurred in pursuit of this action, and all other and further relief

as is just and proper.



                         (SIGNATURE BLOCK IS ON THE NEXT PAGE)




                                                  11
   3:20-cv-02991-MGL       Date Filed 08/19/20   Entry Number 1-1   Page 12 of 12




                                                                                    ELECTRONICALLY FILED - 2020 Jul 07 1:34 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4003038
                                        Respectfully Submitted,

                                        DICKEY LAW GROUP, LLC

                                        By: Joseph D. Dickey, Jr.
                                        Joseph D. Dickey, Jr.
                                        440 Center Street
                                        West Columbia, SC 29169
                                        803-380-5575 (telephone)
                                        803-380-5576 (facsimile)
                                        joseph@dickeylawsc.com



July 7, 2020
West Columbia, South Carolina




                                          12
